Citation Nr: 1343361	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-42 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a right shoulder injury based on recurrent dislocation of the scapulohumeral joint.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right shoulder injury based on limitation of motion.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for residuals of a right shoulder injury, status post Mumford procedure and acromioclavicular resection and assigned a noncompensable evaluation effective from October 28, 2008.

During the pendency of the appeal, the RO issued another rating decision in September 2013 in which the Veteran was granted a 30 percent evaluation for his service-connected right shoulder disability based on recurrent dislocation of the scapulohumeral joint and a 10 percent evaluation based on limitation of motion.  Both evaluations were assigned as of October 28, 2013.  Thus, his combined rating for his service-connected right shoulder disability is 40 percent.  Nevertheless, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

A review of the Veteran's Virtual VA claims file reveals October 2009 to November 2009 treatment records from the Tuscaloosa VA Medical Center (VAMC); however, the RO considered these records in a September 2013 supplemental statement of the case.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was afforded a VA examination in September 2013.  However, the examination report does not include all of the findings necessary under the rating criteria.  In this regard, there is no indication as to whether the Veteran has loss of the head of the humerus (flail shoulder), malunion of the humerus with marked or moderate deformity, fibrous union of the humerus, or nonunion of the humerus (false flail joint).  When the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right shoulder disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

The RO/AMC should also obtain and associate with the claims file any outstanding VA treatment records dated from May 2012 to the present.

If any of the records requested are unavailable, the RO/AMC should document the claims file to that effect.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected right shoulder disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the Schedule for Rating Disabilities.  In particular, the examiner should provide the range of motion of the right shoulder in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, such as malunion, fibrous union, nonunion (false flail joint) of the scapulohumeral joint, or loss of the head (flail shoulder).  The examiner should also indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should specifically indicate whether such findings and/or flare-ups result in limitation of the right arm to shoulder level, midway between side and shoulder level, or to 25 degrees from the side.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



